The apl3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because “being fixed in relation to the stator” in line 6 is unclear as to whether this means that the first surface does not move relative to a moving stator or moves with a moving stator movement (e.g., fixed to something other than the stator or fixed to the stator).  The claim is also not clear whether the first and second shapes must be different shapes or can be the same shape.  
Claims 2-14, 19, and 20 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claims 2, 3, 4, and 15 also recite “being fixed in relation” limitations similar to that discussed above and are further indefinite for the same reasons as noted above for claim 1.
Claim 3 is further indefinite because “the second housing” in line 3 lacks a proper antecedence.

Claims 16-18 are indefinite by virtue of their claim dependency upon indefinite claim 15.
Claim 19 further indefinite because “being fixed in relation to the stator” in line 9 is unclear as to whether this means that the first surface does not move relative to a moving stator or moves with a moving stator movement (e.g., fixed to something other than the stator or fixed to the stator).  The claim is also not clear whether the first and second shapes must be different shapes or can be the same shape.  
Claim 20 is further indefinite because “being fixed in relation to the stator” in line 6 is unclear as to whether this means that the first surface does not move relative to a moving stator or moves with a moving stator movement (e.g., fixed to something other than the stator or fixed to the stator).  The claim is also not clear whether the first and second shapes must be different shapes or can be the same shape.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2019/0305628 A1) in view of Moore et al. (US 2016/0241105 A1).
	Regarding claim 1, Yamazaki et al. teach a motor (100; see para. 0025) having a rotor (7); a stator (12); and a casting compound (10; e.g., see mold resin in para. 0031) having a first surface facing the stator (e.g., as shown in fig. 7 and 8B), the first surface having a first predetermined shape and being fixed in relation to the stator (as shown in fig. 7 and 8B), the casting compound having a second surface 
Yamazaki et al. fail to teach that the motor is part of a rotary encoder per se.
	Moore et al. teach a similar motor that is also part of a rotary encoder (see para. 0179).
	It would have been obvious to persons having ordinary skill in the art to make the motor of Yamazaki et al. part of a rotary encoder because Moore et al. teach that this would have provided for sensing operational parameters of the motor (see para. 0179).
	Regarding claim 2, Yamazaki et al. further teach a first housing having a cavity, the cavity being fixed in relation to the second surface (note housing  1, including part 13 shown in fig. 1, which provides a cavity  as recited in claim 2).
	Regarding claim 3, Yamazaki et al. further teach a housing (1) at least partially enclosing the stator and fixed in relation to the stator (as shown in fig. 1), the second housing (formed between the stator 12 mold part 10 as shown in fig. 1, 7, and 8B) being arranged between the stator and the casting compound, and the stator being fixed in relation to the first surface of the casting compound by the second housing (as shown in fig. 1, 7, and 8B).
Regarding claim 4, Yamazaki et al. further teach a second housing (formed between the stator 12 mold part 10 as shown in fig. 1, 7, and 8B) at least partially enclosing the stator and fixed in relation to the stator, the second housing being arranged between the stator and the casting compound (as shown in fig. 1, 7, and 8B), and the stator being fixed in relation to the first surface of the casting compound by the second housing (as shown in fig. 1, 7, and 8B).
Regarding claim 5, Yamazaki et al. further teach that the rotor (7) is rotatable about an axis with respect to the stator via a set of bearings (3), but fail to specify ball bearings.  Moore et al. teach a similar arrangement and teach that the bearing can be ball bearings (see para. 0155).  It would have been obvious to persons having ordinary skill in the art to include ball bearings for the bearing of 
Regarding claims 6-8, it is noted that it is notoriously old in the art to include a rotation-prevention device adapted to prevent a stator from rotating with respect to an external device when the rotation-prevention device is fixed to the external device.  Such known devices also include a torque bracket adapted to fix a stator with respect an external device when the torque bracket is fixed to the external device; an elongated member is arranged at a distance from an axis about which the rotor is rotatable, the elongated member being arranged to extend outwardly from the rotary encoder; or a recess arranged at a distance from an axis about which the rotor is rotatable, and wherein the recess is adapted to prevent the stator from rotating with respect to an external device when an elongated member fixed to the external device is arranged in the recess.  It would have been obvious to persons having ordinary skill in the art to include these so as to mount the rotary encoder to an external device for use.
Regarding claims 10-12, it is notoriously old in the art to include electrostatic discharge shielding and electromagnetic shielding to prevent various kinds of electrical damage or noise.  Therefore, persons having ordinary skill in the art would have included such shielding in the apparatus of Yamazaki et al. and Moore et al. so as to prevent electric damage and improve functioning without undue electrical noise.
Regarding claim 13, Yamazaki et al. teach at least one sealing component adapted to seal the rotor from the casting compound (e.g., as shown in fig. 1, 7, and 8B).
Regarding claim 14, Yamazaki et al. teach at least one spacer adapted to fix a relative position between two or more components of the rotary encoder (e.g., as shown in fig. 1, 7, and 8B).
	Regarding claim 15, Yamazaki et al. the steps of arranging the stator in an internal space of a housing (see para. 0036); and filling a residual space of the internal space (see para.0038), between the 
Regarding claim 16, Yamazaki et al. teach at least one sealing component adapted to seal the rotor from the casting compound (e.g., as shown in fig. 1, 7, and 8B).
Regarding claim 17, Yamazaki et al. teach at least one spacer adapted to fix a relative position between two or more components of the rotary encoder (e.g., as shown in fig. 1, 7, and 8B).
Regarding claim 18, it is noted that it is notoriously old in the art to include a rotation-prevention device adapted to prevent a stator from rotating with respect to an external device when the rotation-prevention device is fixed to the external device.  It would have been obvious to persons having ordinary skill in the art to include this so as to mount the rotary encoder to an external device for use.
	Claim 19 is just the features of claim 15 combined with the rotary encoder of claim 1.  Therefore claim 19 is covered by the applied references for the same reasons as claims 1 and 15 for their respective features.
Claim 20 is just the rotary encoder features of claim 1 combined with the method steps of claim 19.  Therefore claim 20 is covered by the applied references for the same reasons as claims 1 and 19 for their respective features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references made of record disclose motor and encoder devices and methods of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R LEE/               Primary Examiner, Art Unit 2878